Citation Nr: 0902862	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  97-10 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia in July 1996, March 1998, and June 2005.  In 
pertinent part, the July 1996 and March 1998 rating decisions 
denied the claims for service connection.  The June 2005 
rating decision granted service connection for type II 
diabetes mellitus on a presumptive basis and assigned a 20 
percent evaluation effective January 18, 2005.  

The Board remanded the claims for service connection in April 
2004 for additional development.  For the reasons to be 
discussed in greater detail below, another remand is 
required.  

In a May 2005 statement in support of claim, the veteran 
reports that he believes his exposure to Agent Orange caused 
skin tumors.  It is unclear, however, whether he intended to 
file a claim for service connection.  Review of the claims 
folder does not reveal that the RO has addressed this issue.  
Therefore, it is REFERRED to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

As an initial matter, the Board's April 2004 remand included 
an instruction to the RO/AMC to schedule the veteran for 
appropriate VA compensation and pension (C&P) examinations.  
These examinations were necessary to determine whether the 
veteran had a hearing loss disability and current disorders 
of the back, bilateral hips and lungs, and to determine 
whether any such disorders were etiologically related to 
active service.  

Review of the claims folder reveals that following the 
Board's remand, the RO/AMC attempted to schedule the veteran 
for the necessary VA examinations.  In pertinent part, VA 
examinations were requested in April 2004, January 2006, May 
2006, June 2006 and August 2006.  The examinations requested 
in April 2004 and January 2006 were cancelled without any 
reasons indicated, the examinations requested in May 2006 
were cancelled due to the fact that they had been scheduled 
in an incorrect jurisdiction, and the August 2006 
examinations were cancelled due to the veteran's failure to 
report.  See C&P Exam Inquiry Reports; May 2006 VA Form 119.  
Review of the claims folder further reveals that the 
examinations requested in August 2006 and cancelled due to 
the veteran's failure to report were scheduled for August 15, 
2006 at the VA Medical Center (VAMC) in Tuskegee.  A letter 
was sent to the veteran informing him of these examinations, 
but this letter was dated August 21, 2006, six days after the 
scheduled examinations.  In light of the foregoing, 
fundamental fairness warrants that the claims be remanded to 
the RO/AMC in order for the veteran to be scheduled for the 
appropriate examinations.  

A VA C&P examination is also required in regards to the 
veteran's claim for an increased initial rating for service-
connected type II diabetes mellitus, as this disability has 
not been properly examined.  Rather, the RO relied upon 
treatment reports from the VAMC in Dublin dated between 
January 1999 and February 2005 to support a grant of service 
connection.  See June 2005 rating decision.  The Board finds 
that fundamental fairness to the veteran warrants the 
conduction of a contemporaneous VA examination for the 
purpose of ascertaining the current severity of this service-
connected disability.  See Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993) (when a veteran claims that his condition is 
worse than when originally rated, and the available evidence 
is too old for an adequate evaluation of the veteran's 
current condition, the VA's duty to assist includes providing 
a new examination).  This is also important given the fact 
that in conjunction with his claim for service connection for 
diabetes mellitus, the veteran also sought service connection 
for associated visual and neurological problems, which the RO 
has not addressed.  See April 2003 VA Form 21-4138.  

The veteran has reported receiving treatment at VA facilities 
in Dublin, Georgia (Carl Vinson VAMC), Albany, Georgia, and 
Tuskegee, Alabama (Central Alabama Veterans Health Care 
System East Campus).  Review of the claims folder reveals 
that records from the VAMC in Dublin dated between February 
2005 and August 2005; records from the Albany Community Based 
Outpatient Clinic (CBOC) dated January 1999 and between July 
2004 and February 2005; and records from the VAMC in Tuskegee 
dated between August 1995 and August 1998, January 1999 and 
November 2000, January 2001 and June 2003, and February 2004 
and August 2005, have been associated with the claims folder.  
It is unclear, however, whether these comprise the veteran's 
complete medical records from these facilities.  On remand, 
the RO/AMC should obtain the veteran's complete records, as 
well as any recent records, from each of these VA facilities.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records from the Carl Vinson 
VAMC in Dublin, Georgia, dated prior to 
February 2005 and since August 2005.  

2.  Obtain the veteran's complete 
treatment records from the Albany, 
Georgia, CBOC dated prior to January 
1999, between January 1999 and July 2004, 
and since February 2005.

3.  Obtain the veteran's complete 
treatment records from the Tuskegee VAMC 
dated prior to August 1995 and since 
August 2005.  

4.  Schedule the veteran for an 
examination by an appropriate specialist 
to determine whether he has a current 
bilateral hip disorder that is related to 
his military service.  The claims folder, 
to include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims folder was 
reviewed.

The examiner should elicit a detailed 
history from the veteran as to his hip 
problems during and after service and 
provide an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or greater) 
that any current hip disorder began 
during the veteran's military service or 
is related to any incident of such 
service.  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.
5.  Schedule the veteran for an 
examination by an appropriate specialist 
to determine whether he has a current low 
back disability that is related to his 
military service.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims folder was 
reviewed.

The examiner's attention is directed to a 
November 1970 separation examination and 
a March 1969 record of medical treatment.  
The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or greater) that any current 
low back disability began during the 
veteran's military service or is related 
to any incident of such service.  

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

6.  Schedule the veteran for an 
examination by an appropriate specialist 
to determine whether he has a current 
respiratory disorder, to include chronic 
bronchitis, that is related to his 
military service.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims folder was 
reviewed.

The examiner's attention is directed to 
the August 1973 report of a post-service 
military examination.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (that is, 
a probability of 50 percent or greater) 
that any current respiratory disorder, to 
include bronchitis, began during the 
veteran's military service or is related 
to any incident of such service, to 
include presumed exposure to herbicides.

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

7.  Schedule the veteran for an 
examination by an appropriate specialist 
to determine whether he has a current 
hearing loss disorder that is related to 
his military service.  The claims folder, 
to include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
reflect that the claims folder was 
reviewed.

The examiner's attention is directed an 
October 1996 VA audiology consultation.  
The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or greater) that any current 
hearing loss began during the veteran's 
military service or is related to any 
incident of such service, to include 
exposure to artillery fire.

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

8.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected type II diabetes mellitus.  The 
veteran's claims folder should be 
available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.
The examiner should identify all 
residuals attributable to the veteran's 
service-connected type II diabetes 
mellitus.

The examiner should state whether or not 
the veteran's type II diabetes mellitus 
requires regulation of activities (i.e., 
avoidance of strenuous occupational and 
recreational activities).

A comprehensive report, including 
complete rationales for all conclusions 
reached, must be provided.

9.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




